*426The opinion of the court was delivered by
Barrett, J.
No exception- was taken to the report in the County Court on the score that the sum assessed by the referees embraced subjects not recoverable within section 13, c. 20, Gen. Sts. The only question to be determined by this court is, whether the town is liable in this case under said section of the statute.
It is to be noticed that this is not a case between two towns, as are most of the reported cases, involving the right of one town to recover against another in which the poor person had a settlement. It is the duty of each town to support, or provide relief for all persons designated by the statute as entitled to relief or support, according to the provisions of statute. In some cases the town may- have remedy against some other town, as in case relief or support is furnished to a person chargeable to such other town. In other cases such relief or support must be at the expense of the town made liable for it in the first instance. Section 13, c. 20, makes provision for the cases therein named. If the person thus confined at any house has a settlement in another town, the statute makes provision for recovering of it the expense incurred by the town furnishing the relief. But it is the duty of the town where the person is thus confined, to furnish the relief, whether any other town may be made liable for it or not. Very often, as to the relative rights and liabilities of towns under the statute, the question is raised, whether a person is transient, as contradistinguished from having come to reside, — as in the latter case an order of removal is necessary in order to entitle the claiming town to have pay out of the town where the person relieved has a legal settlement. But, as between the person at whose house the disabled person is confined, and the town in which he is confined, no question of where the disabled person has legal settlement is involved. Transient, in section 13, is not set over against having come to reside. But it is used in the sense of being away from home, and disabled, and thereby confined at the house of some one whose house is not such person’s home. The report shows that Mrs. Briggs was disabled away from home, and at the house of the plaintiff, and that Mr. Briggs was afterwards so disabled, and both his wife and himself were thereby confined *427at the house of the plaintiff. ’It shows that the overseer was called on and'notified, as provided by section 13. Thereby the town would become charged with liability to the plaintiff, if it should neglect to provide for support. The town did neglect.
This case does not make the liability of the town to depend on contract, or on place of settlement of the person supported. It does not depend on the question of transient, as against having come to reside. It depends only on the disabled person being confined at the plaintiff’s house, and relief and support having been furnished, after notice to the overseer, as provided in section 13.
If the plaintiff and the overseer had entered into a contract, that would govern as to the rights of the plaintiff. But as they did not contract, the, town is subject to the liability imposed by the statute. The views thus presented are in no conflict with anything decided in the other cases, nor in conflict with what has been said in the opinions printed in Ihe reports, when construed with reference, and in application, to the real case in hand, unless, perhaps, some things said in the opinion in Macoon v. Berlin, 49 Vt. 13. That case stood upon the facts stated in the opinion, viz : “ She was not away from her place of abode, on her passage through the towr¡, and suddenly and by some casualty or misfortune confined to the house of the plaintiff. She went to the town of Berlin to reside with the plaintiff because she chose to reside there rather than elsewhere. She' had resided there with the plaintiff three years anterior to the time during which the plaintiff seeks to recover for her support in this action.” By the statement of the case, it does not appear that she was confined to plaintiff’s house at all, within the meaning of section 13, but the contrary. Of course, then, the town was under no liability to the plaintiff. The case was not within that section of the statute. It occurs to remark that said section 13 docs not use the word, pauper, or transient pauper, but transient person, and the status, or condition, of the person is defined in the section as being “ in need of relief.” ■ If transient, in need of relief by being suddenly taken sick or lame, or otherwise disabled, .and confined at any house, in any town, that person is the one meant by that section, who is to be relieved and supported as provided in said section.
*428Between the case decided of Macoon v. Berlin, and the decision we are to make in this case, there is no conflict. Further remark as to that case is not needful.
It may be remarked as to the cases cited to the effect that the town cannot be charged upon an implied promise, that they all are cases in which the statute did not charge the liability by its own force and terms, without regard to promise. The case of Aldrich v. Londonderry, 5 Vt. 441, is a sample. In Chelsea v. Washington, 48 Vt. 610, the distinctions are well marked.

Judgment affirmed.